Title: To George Washington from Michael Lacassagne, 26 October 1789
From: Lacassagne, Michael
To: Washington, George


          
            Sir
            Louisville, October 26th 1789. (Rapids of Ohio)
          
          An affair has lately happened on the North West side of the Ohio, within the federal territory, which has, in a very great degree, excited my indignation, and which, in the opinion of all friends to liberty, in this quarter, calls aloud for the interposition of the supreme authority. You need not be informed that the legislature of Virginia granted to the officers and soldiers of the regiment distinguished by the name of the Illinois regiment, 150,000 acres of land, on the North West side of the Ohio, as a compensation for their extraordinary services in the late war; in this grant I possess a very considerable interest, and being anxious, both on my own and the public accounts to encrease the value of land on that side of the river, I have, at great trouble and expence, effected a settlement in the vicinity of Fort Steuben,

a continental post, a small distance above the rapids, at present commanded by Capt. Joseph Ashton. This settlement, tho’ unprotected, and consequently exposed to the incursions and depredations of the Savages, whereby it has actually Suffered, yet, from the encouragement given to settlers, promised, in opposition to every obstruction, a rapid increase. But the prospect, however flattering, from the idea of its being productive of both public and private advantage has been blasted by the imprudent (to say no worse of it) conduct of Capt. Ashton.
          One of the settlers owed another a small debt, which he was either unable or unwilling to pay; the creditor having no tribunal to which he could apply for the recovery of his debt, seized in a public manner upon an ax, the property of the debtor, which he declared he would keep as a security until his debt should be satisfied. The debtor applied to Capt. Ashton for redress, who heard his complaint, deputed the complainant a Constable, and ordered him to bring the creditor before him. The complainant being thus cloathed with power, set out on the execution of his new office, and seeing the creditor, who, from a suspicion of the complainant’s design in going to the garrison, had followed to know the event. They both appeared before the captain. The charge of having taken the complainants axe was then exhibited against him, and being asked what defence he had to make, he repeated the circumstances respecting the taking of the axe, as before stated, upon which the captain, without any proof of a felonious intention in the defendant, without consulting an officer of the garrison on the occasion; in short, without any thing to justify his judgement, pronounced the defendant guilty of Theft, and sentenced him to receive forty lashes at the public whipping post, which was accordingly executed.
          To a man who has any degree of sensibility—To a man who has ever tasted the sweets of liberty—To a Citizen of America, who feels himself secure in the consideration that he cannot be deprived of his liberty, or subject to punishment, but by the laws of his country—such a sentence executed in such a manner, must be worse than death itself. I love liberty—I reverence the laws of my country—but I detest and abhor the lawless hand of tyranny and oppression—To you, Sir, as the founder, the protector

of American Liberty, I have ventured in this case to appeal; and tho’ this information is by a private individual, who has no other claim to your confidence than what arises from a consciousness of the rectitude of his intentions, I hope it will not, on that account, pass unnoticed, but that an examination into this case may be directed, on which Every thing herein asserted, will by the testimony of men of character be proven incontestibly. I wou’d not be understood to mean, that I wish this enquiry to gratify any personal resentment against Capt. Ashton. No, Sir, I have lived on rather an intimate footing with that gentleman since his residence at the rapids, and never but in one instance similar to the present, have I, or I believe any person, had reason to censure his conduct—He is generally esteemed a good officer, but in the present case, and the one just alluded to, he has certainly acted subversive of those principles established by the American revolution. The public good is my object—I wish it to be universally known, and acknowledged throughout America, that the military must be subordinate to the civil power, and that in no government which boasts the honor and happiness of having you Sir, at its head, shall the military, on any pretence whatever, assume any authority or Jurisdiction in civil affairs—The reverse of this, particularly in the federal territory, must be pregnant with the worst of consequences—a man who Settles on the North West side of the Ohio, must do it under the persuasion, that he is amenable only to the known—the written laws of the government under which he lives—was it otherwise—was he to be subjected to the capricious will of some petty tyrant who may happen to command at some federal post, whose uninformed judgment shou’d be the Standard of distributive justice, the federal territory would continue a wilderness, and the fertility of the soil in vain court the hand of the husbandman.
          Nothing, Sir, I assure you, but a sense of the importance of the subject of this address cou’d have induced me to trouble you, and when I reflect (as I often do with pleasure) on the sacred regard you have always manifested to the rights of mankind in general, I flatter myself you will not suffer a citizen of America however obscure, to be unlawfully deprived of the benefit of those blessings which have been obtained at the expence of so

much blood and treasure. With great respect, I am Sir Your most obedient & very humble servant
          
            Ml Lacassagne
          
        